Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are all the claims.
2.	Claims 4-5, 11, and 13 are amended in the Reply of 9/15/2020 and Claims 1, 4, and 8-11 are amended in the Supplemental Reply of 12/30/2020.
3.	The replacement specification of 1/25/19 has been entered.

Election/Restrictions
4.	Applicant’s election without traverse of species (amino acid modification) for transmembrane domain in the Supplemental Reply filed on 12/30/2020 is acknowledged.
5.	The non-elected species in Claim 1 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the Supplemental Reply filed on 12/30/2020.
6.	Applicant’s election without traverse of species for:


    PNG
    media_image1.png
    563
    805
    media_image1.png
    Greyscale
in the reply filed on 9/15/2020 and re-affirmed in the Supplemental Reply is acknowledged.
7.	The non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the in the reply filed on 9/15/2020 and re-affirmed in Supplemental Reply filed on 12/30/2020.
8.	Claims 1-8 and 12-20 are all the claims under examination.


Information Disclosure Statement
9.	The IDS of 4/23/19 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
10.	The disclosure is objected to because of the following informalities: 
a) The use of the term, e.g., KinExA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) Figures 4A and 4B contain peptide sequences > 4 amino acids in length. The figure legend of the specification at [42] for those figures fails to include sequence identifiers for those peptide sequences. Pursuant to 37 CFR 1.821-1.825 the sequences are required to be identified by sequence identifier.
c) Figure legends for Figures 5-10 indicate the presence of “heavy chain” and “light chain” in the CAR constructs. On close inspection of those sequences, the CAR appear to contain neither of the whole chains but the VH and VL domains for the antigen binding domain. Applicants are requested to clarify the meaning of “heavy chain” and “light chain” for those figure legends.
Appropriate correction is required.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claim 5 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
Claim 5 recites “The polypeptide of claim 1, wherein the transmembrane domain comprises an inserted polypeptide from a protein known to be multimeric or monomeric.” The elected species for this claim is multimeric. The length of the polypeptide is not indicated in the claim(s), so the polypeptide may be of the same or greater length than actual the transmembrane domain. The transmembrane domains in each of Figures 5-6 is approximately 24 amino acids in length.
The transmembrane domain is essential for the stability of the receptor as a whole. Generally, the transmembrane domain from the most membrane-proximal component of the endodomain is used, but different transmembrane domains result in different receptor stability. The CAR would not be operative absent a showing to the contrary where the polypeptide is the same or exceeds the length of the transmembrane domain.
Claim 5 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-8 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-8 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the transfection step of any T cell with a nucleic acid construct encoding the polypeptide comprising the amino acid-modified CAR in order for the CAR to be observed to have the property of modulating the activity of a CAR T cell. It is not clear or definite how a pre-existing “CAR T cell” can be affected by the polypeptide absent the polypeptide being co-expressed by the same CAR T cell. It is not clear what the relationship is between “a CAR T cell” and the modified CAR polypeptide and whether each of the CAR are independent or the same and intended for dimerization. 
b) Claims 1-8 and 12-20 are indefinite for the recitation “the amino acid modification” in generic Claim 1 because the phrase constitutes a desideratum. It is a vague and ambiguous modification to the transmembrane domain to a CAR of a  general polypeptide structure with unspecified amino acid changes yet which is defined entirely in terms of the result to be achieved, i.e., modulating any activity of any CAR T cell.
c) Claims 1, 3-8 and 12-20 are indefinite for the recitation “modulates the activity of a CAR T cell” because the extent to which any CAR T cell can be modulated is not limited to any effect and which modulation may or may not even be relevant to the immune arm of any response or activity. The ordinary artisan cannot envisage what the meter and bounds are for the extent to which modulations impact the activity much less which activity that may be.
d) Claim 6 is indefinite for the recitation “GXXXG motif” where nowhere in the specification or the Sequence Listing is there any mention of what amino acid residues are intended for any one of the three X residue positions. Each of the three Xs is not even designated as X1, X2 or X3 to differentiate their position within the motif. The ordinary artisan cannot envisage what range of natural, non-natural or synthetic amino acids from any “protein known to be multimeric” could occupy those residue positions.
e) Claims 5-7 are indefinite for including “an inserted polypeptide from a protein known to be multimeric” because it is not clear if this has the same meaning as “an amino acid modification” of Claim 1 or includes an additional modification to the amino acid-modified transmembrane domain by way of the insertion of any generic polypeptide from any known multimeric protein. The size of a polypeptide (e.g., > 100 amino acids) would exceed “an amino acid modification.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
13.	Claims 1-8 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are examined using the BRI standard in view of the indefiniteness set forth above. Here, attention is drawn to “an” amino acid modification which may be for one or more amino acids of any given nature and kind (e.g., natural, non-natural, synthetic, substitutions, deletions, insertions) and unlimited to where within the transmembrane domain the modification(s) occurs. There are no structural features for the amino acid modifications described in the claim set from which any correlation can be for the polypeptide having any one or more of the following functional properties: a) modulates any activity of any CAR T cell (Claim 1), b) enhances oligomerization of the surface-expressed CAR on any T cell (Claim 2), c) results in the formation of any one of a salt bridge, a hydrophobic contact, an oligomerization domain, a leucine zipper, a disulfide bond, an N-linked glycosylation site or a bulky side chain (Claim 4), comprises a “GXXXG motif” for dimerization of dimeric CAR (Claim 6), and e) maintains or at least does not interfere with binding to the BCMA antigen thru an antigen binding domain (Claims 14-15).
	There is not a structure/function correlation for the full breadth and scope of the instant claimed polypeptides comprising just any amino acid modification to a generic transmembrane domain from a generic CAR polypeptide which satisfies the written description requirement as of the time of filing. Even assuming, arguendo, a “GXXG motif” confers some structure, the ordinary artisan cannot even visualize the number and kind of amino acids that are permissible for any one of the three much less all three positions in combination.
Applicants have failed to show the existence of appropriate amino acid modifications for the genus of all transmembrane domains in any generic CAR that would provide the claimed functional properties required of the polypeptide CAR protein. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  Also see for example, Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc) stating:
"a few broad principles hold across all cases"; “We have made clear that the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement.  Falko-Gunter Falkner v. Inglis, 448 F.3d 1357, 1366-67 (Fed. Cir. 2006).  Conversely, we have repeatedly stated that actual "possession" or reduction to practice outside of the specification is not enough.  Rather, as stated above, it is the specification itself that must demonstrate possession.  And while the description requirement does not demand any particular form of disclosure, Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008), or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).”

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.
The ordinary artisan could reasonably conclude that Applicants have not characterized a representative species of CAR having a genus of unspecified amino acid modifications occurring anywhere within any generic transmembrane region falling within the genus of all possible CAR polypeptides. 




Enablement
14.	Claims 1-8 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	Interpretation of the Claims
The claims are drawn to a genus of known-and-yet to be discovered CAR, which inherent to any generic CAR and explicit to the instant claimed CAR in Claims 14-15, is an antigen binding domain. The antigen binding domain is not characterized for the generic CAR, and for that in Claims 14-15, would encompass single variable domain antibodies such as “dAb.”
Disclosure in the Specification
The only disclosure in the specification for the nature of the antigen binding domain comes from the description in the figure legends for Figure 5-10 defining the CAR domains as having “heavy chain” and “light chain.” Figure 4A and 4B shows the CDR1-3 for two anti-BCMA heavy and light chains. 
The claims are not commensurate in scope with the enablement provided in the specification.  The specification does not support the broad scope of the claims which encompass just any Ig V-domain because the specification does not disclose the following:
	The general tolerance to modification and extent of such tolerance for any V-domain in any CAR construct; and
	The specification provides insufficient guidance as to which of the essentially infinite possible choices of Ig V-domain is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use any Ig V-domains (dAB) or polypeptide CAR comprising any V-domain (dAb) in manner reasonably correlated with the scope of the claims broadly including any CAR comprising any antigen binding domain comprising less than the full set of VH/VL CDR1-3.  The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the dAb which can be made in any CAR structure and still maintain biological activity, e.g., specific antigen binding, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
	Prior Art/Unpredictability
	The claims broadly encompass any single VH or VL domain from a four-chain antibody in addition to naturally occurring camelid and llama VHH domains or modified human and modified mouse VHH domains. It is well known in the art, that antibody binding generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
The claims encompass antibodies comprising less than the full complement of VH/VL CDRs. Applicants have not shown that any antibody comprising less than a full complement of VH/VL CDRs from a parent antibody would retain the antigen binding. In fact there are numerous publications acknowledging that the conformation of CDRs as well as FR influence binding.
MacCallum et al. (J. Mol. Biol. (1996) 262:732-745), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  
De Pascalis et al. The Journal of Immunology (2002) 169, 3076-3084 demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. ((2003) BBRC 307, 198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and a framework residue located just before the H3 (see page 202, left col.).
Vajdos et al. ((2002) J. Mol. Biol. 320, 415-428) additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).
Holm et al ((2007) Mol. Immunol. 44: 1075-1084) describes the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  
Chen et al. J. Mol. Bio. (1999) 293, 865-881 describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  
Wu et al. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Analyzing applicants own disclosure, which while it does have VH/VL pairs referred to as anti-BCMA “heavy chain” and “light chain”, does not have a single example of a dAb or an antibody fragment with less than the full complement of CDR1-3.  
Prior Art Status: Single Variable Domain Antibodies are unpredictable in binding
The single domain antibodies taught Ward et al. (Nature 341:544-546 (1989)) appear to be limited examples of single domain antibodies generated against a limited number of antigens that have been shown to retain antigen binding specificity.  However, Ward teaches and cautions:
 “Separated heavy and light chains have previously been identified with antigen or hapten binding activities although the affinities were poor, with no evidence for binding by single chains rather than dimers" (p. 544, Col. 2) and
"However, VH domains are relatively sticky, presumably due to the exposed hydrophobic surface normally capped by the VH and VL domains” (p. 546, Col. 1).
By and large, the art recognizes that single domain antibodies do not provide the sufficient contact sites for antigen binding or at the very least the molecules tend to be less soluble and otherwise form aggregates.
Smith-Gill et al. (J. Immunol. 139:4135-4144 (1987)) observed from chain recombination experiments that through interactions between the VH/VL pair, specificity for antigen is H chain determined, specific binding is increased when L chains of the same parental isotype are used, and that both H and L chains determine fine specificity.
Kumar et al. (J. Biol. Chem. 275:35129-35136 (2000)) discloses Fab molecules with anti-DNA (light chain) and anti-cardiolipin (heavy chain) binding activities, and that pairing of the partner chains is dependent on the particular H/L chain pairing. 
Song et al. (Biochem Biophys Res Comm 268:390-394 (2000)) discloses that affinity and specificity of scFv for preS1 protein of HBV is dependent on S-S bond formation in conferring correct refolding of the fragments for retaining binding properties, and that L chains are predominant in antigen binding. 
Therefore, selecting and producing just any variable domain substituted CAR construct with the ability to properly associate and assemble into a fully functional CAR which maintains the binding specificity for the original antigen would be highly unpredictable based on the methods described in the specification and the prior art disclosures.
Unpredictability/ Undue Experimentation
The specification provides no direction or guidance regarding how to produce the genus of V-domains (dAb) as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  
Furthermore, while the level of skill required to generate the antibodies is that of a molecular immunologist, the artisan of ordinary skill in the art would have been required to characterize the parent V domain, subclone the V domain (dAb) into the CAR construct, produce and express the modified CAR, transfect T cells, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and Kon respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of a CAR T cell. The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single CAR much less a CAR T cell meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that anyone or combination of all the V domains (dAB) encompassed by the claims would result in just any substituted V-domain clone having retained the antigen binding activity much less those properties influencing the T cell function (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 

Priority
15.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicants benefit of an earlier filing date is 11/16/2017 for US Provisional Application No. 62/587,336.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 12-20 is/are rejected under 35 U.S.C. 103 as being obvious over Wiltzius et al (USPN 10597456 or USPN 20180280437).
The interpretation of the claims is discussed herein throughout and under the BRI standard despite the deficiencies of the claims.
The polypeptide CAR is prima facie obvious over Wiltzius.
Wiltzius teaches polypeptide CAR and transfected T cell thereof comprising a transmembrane domain modified by amino acid substitution to avoid binding of such domain to the transmembrane domains of the same or different surface membrane proteins to minimize interactions with other members of the receptor complex. The transmembrane domain may be derived either from a natural or from a synthetic source. Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. (Claim 1)
Wiltzius teaches one of skill in the art would recognize that the conditioning methods disclosed herein would enhance the effectiveness of any transplanted T cell therapy. (Claim 1)
Wiltzius teaches a CAR hinge region may contain some or all of a member of the immunoglobulin family such as IgG1, IgG2, IgG3, IgG4, IgA, IgD, IgE, IgM, or fragment thereof. (Claim 8)
Wiltzius teaches “transmembrane regions of particular use in this invention may be derived from (comprise, or correspond to) CD28, CD28T, OX-40, 4-1BB/CD137, CD2, CD7, CD27, CD30, CD40, programmed death-1 (PD-1), inducible T cell costimulator (ICOS), lymphocyte function-associated antigen-1 (LFA-1, CD1-1a/CD18), CD3 gamma, CD3 delta, CD3 epsilon, CD247, CD276 (B7-H3), LIGHT, (TNFSF14), NKG2C, Ig alpha (CD79a), DAP-10, Fc gamma receptor, MHC class 1 molecule, TNF receptor proteins, an Immunoglobulin protein, cytokine receptor, integrins, Signaling Lymphocytic Activation Molecules (SLAM proteins), activating NK cell receptors, BTLA, a Toll ligand receptor, ICAM-1, B7-H3, CDS, ICAM-1, GITR, BAFFR, LIGHT, HVEM (LIGHTR), KIRDS2, SLAMF7, NKp80 (KLRF1), NKp44, NKp30, NKp46, CD19, CD4, CD8alpha, CD8beta, IL-2R beta, IL-2R gamma, IL-7R alpha, ITGA4, VLA1, CD49a, ITGA4, IA4, CD49D, ITGA6, VLA-6, CD49f, ITGAD, CD1 ld, ITGAE, CD103, ITGAL, CD1 la, LFA-1, ITGAM, CD1 lb, ITGAX, CD1 lc, ITGB1, CD29, ITGB2, CD18, LFA-1, ITGB7, NKG2D, TNFR2, TRANCE/RANKL, DNAM1 (CD226), SLAMF4 (CD244, 2B4), CD84, CD96 (Tactile), CEACAM1, CRT AM, Ly9 (CD229), CD160 (BY55), PSGL1, CD100 (SEMA4D), CD69, SLAMF6 (NTB-A, Ly108), SLAM (SLAMF1, CD150, IPO-3), BLAME (SLAMF8), SELPLG (CD162), LTBR, LAT, GADS, SLP-76, PAG/Cbp, CD19a, a ligand that specifically binds with CD83, or any combination thereof. (Claim 12)
Wiltzius teaches the intracellular domain or  costimulatory domain comprises a signaling domain (or other suitable portion) of CD28, OX-40, 4-1BB/CD137, CD2, CD7, CD27, CD30, CD40, Programmed Death-1 (PD-1), inducible T cell costimulator (ICOS), lymphocyte function-associated antigen-1 (LFA-1, CD1-1a/CD18), CD3 gamma, CD3 delta, CD3 epsilon, CD247, CD276 (B7-H3), LIGHT, (TNFSF14), NKG2C, Ig alpha (CD79a), DAP-10, Fc gamma receptor, MHC class 1 molecule, TNF receptor proteins, an Immunoglobulin protein, cytokine receptor, integrins, Signaling Lymphocytic Activation Molecules (SLAM proteins), activating NK cell receptors, BTLA, a Toll ligand receptor, ICAM-1, B7-H3, CDS, ICAM-1, GITR, BAFFR, LIGHT, HVEM (LIGHTR), KIRDS2, SLAMF7, NKp80 (KLRF1), NKp44, NKp30, NKp46, CD19, CD4, CD8alpha, CD8beta, IL-2R beta, IL-2R gamma, IL-7R alpha, ITGA4, VLA1, CD49a, ITGA4, IA4, CD49D, ITGA6, VLA-6, CD49f, ITGAD, CD1 ld, ITGAE, CD103, ITGAL, CD1 la, LFA-1, ITGAM, CD1 lb, ITGAX, CD1 lc, ITGB1, CD29, ITGB2, CD18, LFA-1, ITGB7, NKG2D, TNFR2, TRANCE/RANKL, DNAM1 (CD226), SLAMF4 (CD244, 2B4), CD84, CD96 (Tactile), CEACAM1, CRT AM, Ly9 (CD229), CD160 (BY55), PSGL1, CD100 (SEMA4D), CD69, SLAMF6 (NTB-A, Ly108), SLAM (SLAMF1, CD150, IPO-3), BLAME (SLAMF8), SELPLG (CD162), LTBR, LAT, GADS, SLP-76, PAG/Cbp, CD19a, a ligand that specifically binds with CD83, or any combination thereof. (Claim 13)
Wiltzius teaches the antigen binding region "Single chain variable fragment" ("scFv", also termed "single-chain antibody") refers to Fv molecules in which the heavy and light chain variable regions have been connected by a flexible linker to form a single polypeptide chain, which forms an antigen binding region. Wiltzius teaches Ig fragments  scFv fragments, Fab fragments (Fab', F(ab').sub.2, and the like), one or more CDR [See the written description rejection above; Examiner’s italics], a diabody (heavy chain variable domain on the same polypeptide as a light chain variable domain, connected via a short peptide linker that is too short to permit pairing between the two domains on the same chain), domain antibodies, and single-chain antibodies. These fragments can be derived from any mammalian source, including but not limited to human, mouse, rat, camelid or rabbit. As will be appreciated by one of skill in the art, an antigen binding molecule can include non-protein components. (Claim 14)
Wiltzius teaches CARs directed to C-type lectin-like-1 (CLL-1, also known as CLEC-1, CLEC12A, MICL, Dendritic Cell-Associated Lectin-1 (DCAL-1), and DCAL-2) is a glycoprotein receptor and member of a family of C-type lectin-like receptors involved in the regulation of cell proliferation and immune regulation. (Claim 15)
Wiltzius teaches polynucleotides, vectors, cells, or compositions according to the invention along with methods for expression (Claims 16-20)
The ordinary artisan would have been motivated to have produced the instant claimed polypeptide CAR based on the disclosures of the references where the references taught and appreciated enhancing the effectiveness of any transplanted T cell therapy, means of increasing the number of CAR-expressing T cells, means of increasing the CAR T cell potency, and to increase the frequency and duration of disease symptom-free periods. Because of the relevancy of the inventions, the availability of techniques and reagents, and the reasonable assurance of success in making modified CAR as to where the field of art exists, the instant claims are prima facie obvious.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

17.	Claims 1, 8, and 12-20 is/are rejected under 35 U.S.C. 103 as being obvious over Alabanza et al (Mol. Ther. 2017 Nov 1;25(11):2452-2465. Epub 2017 Jul 27).
	The claims are prima facie obvious over Alabanza.
	Alabanza teaches that by substituting one transmembrane domain for another in an anti-CD19 CAR that enhanced CAR T cell activity is observed:

    PNG
    media_image2.png
    377
    454
    media_image2.png
    Greyscale
Here, the case is shown that an amino acid modification by way of an entire replacement of the transmembrane domain for the same CAR construct results in different and better T cell activity, namely, a CD8 alpha versus CD28 transmembrane switch. Here the intracellular domain is CD3 epsilon. Here the antigen binding domain is a scfv against CD19. Here polynucleotides, vectors, transfected cells (T cells) and methods for producing the expressed CAR are within the methods of the reference in order to observe the functionality of the CAR T cell. Here the hinge is not disclosed but modifications are made to the same CD8 alpha hinge in the comparison constructs.
	The instant claimed polypeptide CAR is obvious and the reference disclosure provides more than sufficient motivation to take a conventional CAR, to change the amino acids in the transmembrane, and to produce a CAR much less a CAR T showing enhanced or improved features. Thus where the demonstration of improvement has been made by switching a transmembrane domain for the CAR< the ordinary artisan could reasonable by assured in success in replicating the disclosed CAR constructs.

Conclusion
18.	No claims are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643